Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2, 9, 15, 17, 23-25 & 38 are presented for examination.
Claims 1, 15, 24 & 38 are amended.
4.	Claims 3-8, 10-14, 16, 18-22, 26-37 & 39-46 are canceled.


Response to Arguments
5.	Applicant amendment filed on 02/01/22, with regards to drawing objection (FIGs 1-4) has been fully considered and is persuasive. Therefore, the drawing objection is withdrawn.
6.	Applicant amendment filed on 02/01/22, with regards to specification objection (title) has been fully considered and is persuasive. Therefore, the specification objection is withdrawn.
7.	Applicant amendment filed on 02/01/22, with regards to claim objection (claims 1, 24 & 37) has been fully considered and is persuasive. Therefore, the claim objection is withdrawn.
8.	Applicant amendment filed on 02/01/22, with regards to a 112, 2nd paragraph rejection (claim 6) has been fully considered and is persuasive. Therefore, the 112, 2nd paragraph rejection is withdrawn.
9.	Applicant's arguments filed 02/01/22 regards to U.S.C. 102 & 103 have been fully considered but they are not persuasive.  The arguments are set forth below:
10.	Regarding claims 1 & 24: Applicant argues on page 13 that, “Independent Claims 1 and 24 recite, in part: updating a wait timer as a result of receiving the one of the release message and the suspend message, the updating including restarting the wait timer responsive to receipt of the one of the release message and the suspend message. Hwang fails to teach or suggest the above-cited features of Claims 1 and 24.”
11.	Examiner respectfully disagrees because Hwang discloses updating a wait timer as a result of receiving the one of the release messages and the suspend message, the updating including restarting the wait timer responsive to receipt of the one of the release messages and the suspend message (See FIGS. 1-2 & Para. 0043; the user equipment receives a RRC connection release message from a network access node and sets a wait timer in accordance with a wait timer indication that includes the RRC connection release message. Given the broadest reasonable interpretation, setting a wait timer in response to the received RRC connection release message is equivalent to restarting the wait timer responsive to receipt of one of the release message and suspended message).
12.	Applicant argues on pages 13-14 that, “However, Hwang’s description of setting a timer is not the same as Applicant's claimed arrangement of “restarting the wait timer responsive to receipt of the one of the release messages and the suspend message,” at least because Hwang fails to teach that the timer is restarted upon receipt of the release message. For example, Applicant’s timer is restarted (e.g., set to run starting from 0), whereas Hwang’s timer is merely started using a newly received timer value (“INTEGER (1..xx)”)”
13.	Examiner respectfully disagrees because restarting the wait timer is done for the first time as claimed in the claim and the examiner is interpreting restarting a wait timer as same as starting a wait timer since it is being done for the first time in the claim. Regarding the example stated by the applicants (set to run starting from zero) is not in the claim. Thus, claims 1 & 24 are rejected under U.S.C. 102 given the broadest reasonable interpretation.
2, 9 & 24 are rejected as being dependent from a rejected independent claims 1 & 24.
15.	Regarding claims 15 & 38: Applicant argues on page 15 that, “Hwang fails to teach or suggest the cited features of claims 15 & 38, in which the one of the release message and the suspended message configuring a wait timer of the WD to restart the wait timer responsive to receipt of the one of the release message and the suspend message…thus, RRC document fails to disclose the features of claims 15 & 38 missing in wang in which the one of the release message and suspend message configures a waiter timer of the WD to restart the waiter timer responsive to receipt of the one of the release message and the suspend message”
16.	Examiner respectfully disagrees because Ericsson discloses a network node to receive, from the WD, a resume request message (See Section 2.5 & 2.5.1; a NR gNB receives a resume request message from a UE); and determine one of a release messages and a suspend message to be communicated to the WD as a result of receiving the resume request message (See Section 2.5.1 & 3; in case of network congestion, the NR gNB responds with transmitting a release message to the UE).
17.	Dependent claims 17 & 23 are rejected as being dependent from a rejected independent claims 15 & 38.


Claim Rejections - 35 USC § 102
18.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




19.	Claims 1 & 24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hwang et al. (hereinafter referred as Hwang) U.S. Patent Application Publication # 2012/0082105 A1.
Regarding claims 1 & 24: Hwang discloses wireless device (See FIG. 2 & Para. 0028; a user equipment (UE) 10), WD, configured to communicate with a network node (See Figs 1-2 & Para. 0028; communication between the UE and eNB via a wireless link in a wireless network 1), the WD comprising processing circuitry (See FIG. 2. & Para. 0028; data processor 10A), the processing circuitry configured to:
 receive, from the network node, one of a release message and a suspend message (See FIG. 6 & Para. 0043; receiving a RRC connection release message from a network access node (i.e., eNB)); and
update a wait timer as a result of receiving the one of the release message and the suspend message (See FIGS. 1-2 & Para. 0043; setting a wait timer in accordance with a wait timer indication that comprises part of the RRC connection release message), the updating including restarting the wait timer responsive to receipt of the one of the release message and the suspend message (See FIGS. 1-2 & Para. 0043; the user equipment receives a RRC connection release message from a network access node and sets a wait timer in accordance with a wait timer indication that includes the RRC connection release message).

Claim Rejections - 35 USC § 103
20.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
21.	Claims 9, 15, 23 & 38 are rejected under 35 U.S.C. 103 as being unpatentable over by Hwang, in view of Ericsson et al. (hereinafter refereed as Ericsson),  NPL Document, “NR RRC states overview and remaining open issues) Athens, Greece: 20180226” (as disclosed in the IDS).
Regarding claims 15 & 38: Hwang discloses a network node (See FIG. 2 & Para. 0028; eNB 12) configured to communicate with a wireless device (See Figs 1-2 & Para. 0028; communication between the UE and eNB via a wireless link in a wireless network 1), WD, the (See FIG. 2 & Para. 0028; eNB 12 includes Data processor 12A), the processing circuitry configured to: 
determine one of a release message and a suspend message to be communicated to the WD (See FIG. 5, 7 & Para. 0048; sending RRC connection release message), 
the one of the release message and the suspend message configuring a wait timer of the WD (See Para. 0048; the RRC connection release message comprises a wait timer indication for specifying an amount of time that the mobile node should wait before initiating the sending of a RRC connection request message).
Hwang does not explicitly discloses receive, from the WD, a resume request message; and determine one of a release message and a suspend message to be communicated to the WD as a result of receiving the resume request message. 
	However, Ericsson from the same of endeavor discloses a network node to receive, from the WD, a resume request message (See Section 2.5 & 2.5.1; a NR gNB receives a resume request message from a UE); and 
determine one of a release message and a suspend message to be communicated to the WD as a result of receiving the resume request message (See Section 2.5.1 & 3; in case of network congestion, the NR gNB responds with transmitting a release message to the UE).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include receive, from the WD, a resume request message; and determine one of a release message and a suspend message to be communicated to the WD as a result of receiving the resume request message as taught by Ericsson in the system of Hwang to perform a state transition to RRC_INACTIVE where the UE AS context is stored in the UE and the RAN, in order to quickly resume the connection (See Ericsson; Section 2.3; lines 1-3).
Regarding claim 9: the combination of Hwang and Ericsson disclose a wireless device.
Furthermore, Ericsson discloses a wireless device, further comprising: communicating, to the network, a resume request message, wherein the one of the release message and the suspend message is received as a results of communicating the resume request message (See Section 2.5 & 2.5.1; a NR gNB receives a resume request message from a UE, also Section 2.5.1 & 3 discloses, in case of network congestion, the NR gNB responds with transmitting a release message to the UE). 
Regarding claim 23: the combination of Hwang and Ericsson disclose a network node.
Furthermore, Ericsson discloses a network node, as a result of receiving the resume request message, communicating the one of the release message and the suspend message to the WD (See Section 2.5 & 2.5.1; a NR gNB receives a resume request message from a UE).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to as a result of receiving the resume request message, communicating the one of the release message and the suspend message to the WD as taught by Ericsson in the system of Hwang to perform a state transition to RRC_INACTIVE where the UE AS context is stored in the UE and the RAN, in order to quickly resume the connection (See Ericsson; Section 2.3; lines 1-3).

22.	Claims 2 & 25 are rejected under 35 U.S.C. 103 as being unpatentable over by Hwang, in view of Fan et al. (hereinafter refereed as Fan), US Patent Application Publication No. 2012/0178436 A1.
Regarding claims 2 & 25: Hwang discloses all the limitation of the claimed invention with an exception of wherein the wait timer is a T302 timer.
(See FIG. 6; UE), wherein the wait timer is a T302 timer (See Para. 0011; the timer is a T302 timer).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include wherein the wait timer is a T302 timer as taught by Fan in the system of Hwang to reduce the network resource usage efficiency and delay the network overload problem (See Fan; Para. 0006; lines 10-11).

23.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over by Hwang, in view of Ericsson, further in view of Fan.
Regarding claim 17: Hwang discloses all the limitation of the claimed invention with an exception of wherein the wait timer is a T302 timer.
However, Fan from the same of endeavor discloses a network device (See FIG. 6; UE), wherein the wait timer is a T302 timer (See Para. 0011; the timer is a T302 timer).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include wherein the wait timer is a T302 timer as taught by Fan in the combined system of Hwang and Fan to reduce the network resource usage efficiency and delay the network overload problem (See Fan; Para. 0006; lines 10-11).



Conclusion
24.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

25.	The prior art of record and not relied upon is considered pertinent to applicant’s disclosure.

A. 	Lee et al. 2012/0287851 A1 (Title: Method and apparatus for processing data between different layers of mobile station in a wireless communication system) (See FIG. 1, Para. 0064 & 0074).
B.	Talebi et al. 2021/0307100 A1 (Title: early data transmission) (See abstract, Para. 0230 & 0240).
C.	Garner et al. 6, 058, 307 A1 (Title: priority and preemption service system for satellite related communication using central controller) (See FIG. 1, Para. 0306 & 0941).

26.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEWALE A AMBAYE whose telephone number is (571)270-1076.  The examiner can normally be reached on M.F 6a.m.-2p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEWALE A AMBAYE/Primary Examiner, Art Unit 2469